Title: From George Washington to John Hanson, 30 January 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Philadelphia 30st Janry 1782
                  
                  I take the liberty to lay before Congress the Copy of a Letter from Messrs Wales & Davis of Boston to Major genl Heath with an extract of his Letter which inclosed it.
                  Your Excellency will perceive that it is the intention of the Legislature to take upon them the Cloathing of their own Troops how far this is consistent with the present views & plans of Congress, I will not undertake to say, but it appears to me that there is a necessity of immediately determing whether those Troops are to be supplied by the Continent or their own State.
                  Previous to the arrival of the Articles mentiond in the inclosed the Continental Cloathing for the Massachusetts Line had been deliverd out & good part of it made up—I shall be glad to be honord with the decision of Congress as early as possible as a distribution of the Articles which have arrived is suspended untill it can be known.
                  Your Excellency will oblige me by informing me whether Major Jno. Porter of the 6th Massachusetts Regt obtained leave of Congress to go to France.with very great respect I have the honor to be Your Excellencys Most Obedt hum. Servt
                  
                     Go: Washington
                  
               